Case 6:19-cv-02412-RBD-LRH Document 1-1 Filed 12/23/19 Page 1 of 5 PageID 5




                                                          A L
                                              C I
                                   F I
                   O F
 U N
Case 6:19-cv-02412-RBD-LRH Document 1-1 Filed 12/23/19 Page 2 of 5 PageID 6




                                                          A L
                                              C I
                                   F I
                   O F
 U N
Case 6:19-cv-02412-RBD-LRH Document 1-1 Filed 12/23/19 Page 3 of 5 PageID 7




                                                          A L
                                              C I
                                   F I
                   O F
 U N
Case 6:19-cv-02412-RBD-LRH Document 1-1 Filed 12/23/19 Page 4 of 5 PageID 8




                                                          A L
                                              C I
                                   F I
                   O F
 U N
Case 6:19-cv-02412-RBD-LRH Document 1-1 Filed 12/23/19 Page 5 of 5 PageID 9




                                                          A L
                                              C I
                                   F I
                   O F
 U N
